
	

115 SRES 98 ATS: Designating the first week of April 2017 as “National Asbestos Awareness Week”.
U.S. Senate
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 98
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2017
			Mr. Tester (for himself, Mr. Markey, Mr. Isakson, Mr. Daines, Mr. Durbin, Mrs. Feinstein, Ms. Warren, Mr. Merkley, and Mr. Leahy) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		March 29, 2017Committee discharged; considered and agreed toRESOLUTION
		Designating the first week of April 2017 as National Asbestos Awareness Week.
	
	
 Whereas dangerous asbestos fibers are invisible and cannot be smelled or tasted; Whereas the inhalation of airborne asbestos fibers can cause significant damage;
 Whereas asbestos fibers can cause cancer (such as mesothelioma), asbestosis, and other health problems;
 Whereas symptoms of asbestos-related diseases can take between 10 and 50 years to present themselves;
 Whereas the projected life expectancy for an individual diagnosed with mesothelioma is between 6 and 24 months;
 Whereas generally, little is known about late-stage treatment of asbestos-related diseases, and there is no cure for asbestos-related diseases;
 Whereas early detection of asbestos-related diseases may give some patients increased treatment options and might improve the prognoses of those patients;
 Whereas the United States has substantially reduced the consumption of asbestos in the United States, yet the United States continues to consume tons of the fibrous mineral each year for use in certain products throughout the United States;
 Whereas asbestos-related diseases have killed thousands of people in the United States; Whereas while exposure to asbestos continues, safety and prevention of asbestos exposure has significantly reduced the incidence of asbestos-related diseases and can further reduce the incidence of asbestos-related diseases;
 Whereas thousands of workers in the United States face significant asbestos exposure, which has been a cause of occupational cancer;
 Whereas thousands of people in the United States die from asbestos-related diseases every year; Whereas a significant percentage of all asbestos-related disease victims were exposed to asbestos on naval ships and in shipyards;
 Whereas asbestos was used in the construction of a significant number of office buildings and public facilities built before 1975;
 Whereas people in the small community of Libby, Montana, suffer from asbestos-related diseases, including mesothelioma, at a significantly higher rate than people in the United States as a whole; and
 Whereas the designation of a National Asbestos Awareness Week will raise public awareness about the prevalence of asbestos-related diseases and the dangers of asbestos exposure: Now, therefore, be it
		
	
 That the Senate— (1)designates the first week of April 2017 as National Asbestos Awareness Week;
 (2)urges the Surgeon General of the United States to warn and educate people about the public health issue of asbestos exposure, which may be hazardous to their health; and
 (3)respectfully requests that the Secretary of the Senate transmit a copy of this resolution to the Office of the Surgeon General.
			
